 



Exhibit 10.1
MEDWAVE, INC.
2007 RETENTION PROGRAM
Introduction
     This Program Description sets forth the terms of the Medwave, Inc. 2007
Retention Program (this “Program”). The purpose of this Program is to provide a
special incentive for selected employees to remain part of the Medwave team
during this period of transition. This Program provides participating employees
the assurance that they will be entitled to receive a payment equal to their
Retention Bonus if they remain employed with the Company until a Change of
Control/Liquidation Event or are otherwise involuntarily terminated for any
reason other than for Cause on or prior to December 31, 2007. Capitalized terms
that are not defined have the meanings ascribed to them below in the “Defined
Terms” section.
Eligibility
     To be eligible for a Retention Bonus, an employee must:

  •   receive a Participation Notice;     •   remain employed by the Company
until any Change of Control/Liquidation Event or until his or her earlier
involuntarily termination by the Company for any reason other than for Cause;
and     •   keep the amount of his or her Retention Bonus completely
confidential.

     To receive his or her Retention Bonus, a Participant must sign and deliver,
and thereafter not revoke, a General Release in favor of the Company. A “General
Release” is a written agreement proposed by the Company that includes, among
other terms, an effective release of legal claims. To agree to a General
Release, a Participant must sign and return the General Release in a timely
manner. A Participant may revoke his or her General Release during the fifteen
(15) days after delivery. If the Participant exercises that right, the
Participant will not be considered to have agreed to the General Release and
will, therefore, be ineligible to receive his or her Retention Bonus. One sample
form of a General Release is attached to this Program for illustrative purposes.
The Company reserves the right to require a Participant to sign a different form
of General Release as a condition of eligibility for any payment under this
Program.
Payment Timing and Amount
     The Retention Bonus amount will be set forth in each Participant’s
Participation Notice. Retention Bonus payments are subject to tax-related
deductions and withholdings. The Company shall pay any Retention Bonus to which
a Participant is entitled within two weeks after the expiration of the fifteen
(15) days period during which his or her General Release may be revoked,
provided that the Participant continues to comply with the confidentiality
obligations under this Program.

 



--------------------------------------------------------------------------------



 



Modifications
     The Company reserves the right to modify or replace this Program. Any
modification or replacement of this Program shall not reduce amounts that an
employee would have been entitled to receive if this Program had remained in
effect. However, payments made under any replacement for this Program shall be
treated as payments made pursuant to this Program.
Program Administration
     The Company has the exclusive right to interpret and administer this
Program. Any reasonable decisions by the Company in interpreting and
administering this Program shall be conclusive and binding on employees and the
Company.
Program Termination
     This Program will terminate, and no Participant will be entitled to a
Retention Bonus under this Program, if a Change of Control/Liquidation Event has
not occurred on or prior to December 31, 2007.
Defined Terms
     In addition to the terms defined elsewhere in this Program, the following
terms are used in the manner defined below. Further, terms that are defined in
this Program have the same meanings when used in the Participation Notice.
     “Cause” means any reason for termination of employment other than the
elimination of a position. Cause includes, without limitation, the Company’s
dissatisfaction with an employee’s job performance or the Company’s
determination that an employee has engaged in misconduct. The Company’s
determination of the reason for termination of any Participant’s employment
shall be conclusive and binding upon such Participant.
     “Change of Control/Liquidation Event” shall mean, regardless of form
thereof, consummation of (i) the dissolution, liquidation or winding-up of the
Company, (ii) the sale of all or substantially all of the assets of the Company
to an unrelated person or entity, (iii) a merger, reorganization or
consolidation in which the outstanding shares of the Company’s capital stock are
converted into or exchanged for securities of the successor entity and the
holders of the Company’s outstanding voting power immediately prior to such
transaction do not own a majority of the outstanding voting power of the
successor entity immediately upon completion of such transaction, (iv) the sale
of all or a majority of the outstanding capital stock of the Company to an
unrelated person or entity or (v) any other transaction in which the owners of
the Company’s outstanding voting power immediately prior to such transaction do
not own at least a majority of the outstanding voting power of the successor
entity immediately upon completion of the transaction; provided, however, that
the consummation of a public or private financing transaction in which shares of
the Company’s capital stock are sold so that the Company may continue its
ongoing operations shall in no event be deemed a Change of Control/Liquidation
Event.
     “Medwave” or the “Company” means Medwave, Inc., a Delaware corporation.
     “Participant” means an employee who receives a Participation Notice.
     “Participation Notice” means a letter signed by the Company’s Chief
Executive Officer offering the employee the opportunity to participate in this
Program
     “Retention Bonus” refers to the payment to be made to an eligible employee
under this Program.
Effective Date: April 17, 2007

 



--------------------------------------------------------------------------------



 



GENERAL RELEASE
Offer of Retention Bonus
Subject to my eligibility for a “Retention Bonus” pursuant to the Medwave, Inc.
2007 Retention Program (the “Plan”), including my agreement to a release of
legal claims, Medwave, Inc. (“Medwave”) has offered to pay me a lump sum
Retention Bonus pursuant to the Plan of $___ less tax-related deductions and
withholdings (the “Bonus”). This General Release is the release of legal claims
referred to in the Plan. I understand that the Bonus will be paid no later than
two weeks after this General Release becomes effective.
Release and Related Terms
I accept Medwave’s “Offer of Retention Bonus” as set forth above and therefore
agree to and acknowledge the following:
1. I acknowledge that Medwave has paid me all salary, wages and unused vacation
pay accrued to me based on my employment to and including the date of
termination of my employment (the “Termination Date”).
2. I release and discharge Medwave, its successors and assigns, its affiliates,
all other entities related to Medwave, and the current and former directors,
officers, employees, and agents of each of them (any and all of which are
referred to below as the “Company”) of and from all debts, actions, causes of
action, suits, accounts, covenants, contracts, agreements, damages, and any and
all claims, demands, and liabilities whatsoever of every name and nature, known
or unknown (all referred to below as “claims”) that I have, claim to have, ever
had, or ever claimed to have had against the Company. The claims that I release
include, without implication of limitation, all claims relating to my employment
with Medwave or the termination of my employment with Medwave; all claims of
alleged wrongful or bad faith termination of employment; all claims of any form
of alleged unlawful employment discrimination, including all claims based upon
the Age Discrimination Employment Act, 29 U.S.C. § 621 et seq., Title VII of the
Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., or the Minnesota Human
Rights Act, Minn. Stat. Ch. 363A; all claims of breach of either express or
implied contract; all claims that the Company engaged in any tortious conduct;
all claims for salary, wages, vacation pay, separation pay, expense
reimbursement, or any other form of compensation; all claims for attorney’s
fees; and all claims for reinstatement of employment with Medwave. Except to the
extent specifically provided above, I am not releasing my rights, if any, to
vested benefits as a terminated employee under the terms of any employee benefit
plan (as defined by the Employee Retirement Income Security Act) maintained by
Medwave, including without limitation Medwave’s SARSEP plan, nor am I releasing
my rights under this Agreement.
3. I acknowledge that I have been advised to consult with an attorney before
signing this General Release. I further understand that I may consider this
General Release for up to twenty-one (21) days before deciding whether to sign
it. If I signed this General Release before the expiration of that twenty-one
(21) day period, I acknowledge that such decision was entirely voluntary. I
understand that if I do not sign and

 



--------------------------------------------------------------------------------



 



return this General Release to the President of Medwave by the end of that
twenty-one (21) day period, the Offer of Retention Bonus described above will
expire. I understand that for the period of fifteen (15) days after I execute
this General Release (the “Rescission Period”), I have the right to revoke it by
a written notice to be hand delivered or mailed within the Rescission Period to
the President of Medwave at the following address: 4382 Round Lake Road West,
Arden Hills, MN 55112. If mailed, such written notice of rescission must be
(a) postmarked within the Rescission Period, (b) properly addressed to the
attention of the President of Medwave at the address specified in the preceding
sentence, and (c) sent by certified mail, return receipt requested. If delivered
by hand, the written notice of rescission must be delivered to the above
address, to the attention of President of Medwave, within the Rescission Period.
This General Release shall not become effective until the day after the
Rescission Period expires. Accordingly, I understand that the Bonus shall not be
paid until at least sixteen (16) days after the date it is executed by me, and
that Medwave is not obligated to pay the Bonus until two weeks after this
General Release becomes effective. I further represent and agree that I have
carefully read and fully understand all of the provisions of this General
Release and that I am voluntarily agreeing to those provisions. I acknowledge
that I have not been induced to sign this General Release by any representations
of Medwave other than the “Offer of Retention Bonus” as stated above.
4. I acknowledge that nothing in this General Release affects my obligations
under any existing confidentiality agreement, non-competition agreement or
non-solicitation agreement with Medwave or any loan or other payment
obligations, if any, that I have to Medwave.
I HAVE READ THIS GENERAL RELEASE THOROUGHLY, UNDERSTAND ITS TERMS AND HAVE
SIGNED IT KNOWINGLY AND VOLUNTARILY. I UNDERSTAND THAT THIS GENERAL RELEASE IS A
LEGAL DOCUMENT.

     
 
   
[Employee Name]
  Date
 
    Signed before me this ___ day of __________, 200  .
 
   
 
   
 
  Notary Public

 